10
11
12
13
14
15
16
L?
18
19
20
21
22
23
24
25
26
27

28

Case 3:19-cr-04406-JM Document1 Filed 10/31/19 PagelD.1 Page1of1

   

 

 

 

 

 

Rly ORT 3
UNITED STATES PISTRIGE COURT © Me ‘ ‘t
t tree a.
SOUTHERN DISTRICT OF CALIFORNIA ee EPP y :
January 2019 Grand “4QCR4 406 JM
UNITED STATES OF AMERICA, Case No.
i
ro +
Plaintiff, IND&CTMENT
Vv. Title 21, U.S.C.,
Sec. 841 {b) (1) (C} - Distribution
ARNOLD RAY WALTERS IIT, of Fentanyl Resulting in Death
aka “Chip”, (Felony)
Defendant.
The grand jury charges:
On or about December 31, 2016, within the Southern District of

California, defendant ARNOLD RAY WALTERS III, aka “Chip”, did knowingly
and intentionally distribute a mixture and substance containing a
detectable amount of N-phenyl-N-[1-(2-phenylethyl) -4-piperidinyl]
propanamide {commonly known as fentanyl), a Schedule TI Controlled
Substance, which resulted in the death of another person, to wit, A.L.;
in violation of Title 21, United States Code, Section 841({b} (1) (C), a

felony.

DATED: October 31, 2019. A TRUEX BILL:

foreperson
ROBERT S. BREWER JR,
United States Attorney

KAREEM A. SALEM
Assistant U.S. Attorney

By:

 

KASA:nlv:San Diego
10/30/19

 

 
